DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant's election with traverse of Species 1-2 in the reply filed on 02/10/2021 is acknowledged.  The traversal is on the ground(s) that applicant does not believe there will be a search.  This is not found persuasive because at the very least different text queries would be required to search the variant embodiments and as such deemed a burden by the examiner, if such embodiments are not considered patently distinct, applicant should state so on the record that the embodiments are considered obvious variants and thus would deem the species requirement moot. However, applicant has failed to do so. 
The requirement is still deemed proper and is therefore made FINAL.
2.	Claim 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Sub-Sub-Species, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "first portion of the skin" and "second portion of the skin" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	The terminology throughout claim 12 “first portion of the skin” and “second portion of the skin” is unclear, therefore the claim is rendered indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB 20180118332 Bordoley; Anat (Bordoley) in view of 20070152097 Melkers; Edgar (Melkers).
6.	Regarding claim 1, Bordoley teaches an apparatus comprising: a fence coupled to a wing of an aircraft (fig. 8A, vortex generator 800 equal to fence), the fence being movable relative to the wing between a stowed position in which a panel of the fence extends along a skin of the wing, and a deployed position in which the panel extends at an upward angle away from the skin (abstract), the panel configured to impede a spanwise airflow along the wing when the fence is in the deployed 
However Melkers teaches the fence configured to move from the stowed position to the deployed position in response to an aerodynamic force exerted on a deployment vane of the fence (fig. 5, element 108 equal to panel, element 107 equal to vane, element 104 equal to aerodynamic force, para 0031).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wing fence as taught by Bordoley with the fence configured to move from the stowed position to the deployed position in response to an aerodynamic force exerted on a deployment vane of the fence as taught by Melkers in order to “be suitably configured to stow within, for example, a tailfin recess.” (para 0026).
7.	Regarding claim 2, Bordoley as modified teaches the apparatus of claim 1, wherein the deployment vane is substantially orthogonal to the panel (para 0129, force component orthogonal to the vane 106).
8.	Regarding claim 3, Bordoley as modifies teaches the apparatus of claim 1, wherein the panel is further configured to generate a vortex along the wing when the fence is in the deployed position (abstract).
9.	 Regarding claim 12, Bordoley as modified teaches The apparatus of claim 1, wherein the panel includes: a first panel located adjacent a first portion of the skin, the first portion of the skin having a first orientation relative to a chord of the wing, the first panel configured to be oriented along the first portion of the skin when the fence is in the stowed position; and a second panel located aft of the first panel and adjacent a second portion of the skin located aft of the first portion, the second portion of the skin having a second orientation relative to the chord of the wing that differs from the first orientation, the second panel configured to be oriented along the second portion of the skin when the fence is in the 
10.	Regarding claim 13, Bordoley teaches a method for moving a fence coupled to a wing of an aircraft, the method comprising: moving the fence between a stowed position in which a panel of the fence extends along a skin of the wing, and a deployed position in which the panel extends at an upward angle away from the skin (abstract), the panel impeding a spanwise airflow along the wing when the fence is in the deployed position (para 0129, force component orthogonal to the vane 106), but fails to teach the moving including moving the fence from the stowed position to the deployed position in response to an aerodynamic force exerted on a deployment vane of the fence. 
However Melkers teaches the moving including moving the fence from the stowed position to the deployed position in response to an aerodynamic force exerted on a deployment vane of the fence (fig. 5, element 108 equal to panel, element 107 equal to vane, element 104 equal to aerodynamic force, para 0031).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wing fence as taught by Bordoley with the moving including moving the fence from the stowed position to the deployed position in response to an aerodynamic force exerted on a deployment vane of the fence as taught by Melkers in order to “be suitably configured to stow within, for example, a tailfin recess.” (para 0026).
11.	Regarding claim 14, Bordoley as modified teaches the method of claim 13, wherein the deployment vane is substantially orthogonal to the panel (para 0129, force component orthogonal to the vane 106).
claim 15, Bordoley as modified teaches the method of claim 13, wherein the panel generates a vortex along the wing when the fence is in the deployed position (abstract).
13.	Regarding claim 16, Bordoley as modified teaches the method of claim 13, wherein the aerodynamic force is generated via a substantially spanwise airflow along a spanwise direction of the wing (para 0129, force component orthogonal to the vane 106).
14.	Regarding claim 17, Bordoley as modified teaches the method of claim 16, wherein the fence is rotatably coupled to the wing via an axle having a central axis (para 0129).
15.	Regarding claim 18, Bordoley as modified teaches the method of claim 17, wherein the central axis is substantially parallel to a chordwise direction of the wing (fig. 24, element 23).

Claims 4 -8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley and Melkers as applied to claim1-3, 12-18 above, and further in view of 20100038492 Sclafani; Anthony (Sclafani).
16.	Regarding claim 4, Bordoley as modified teaches the apparatus of claim 1, but fails to teach further comprising an actuator configured to move the fence from the deployed position to the stowed position.
However Sclafani teaches further comprising an actuator configured to move the fence from the deployed position to the stowed position (para 0051).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wing fence as taught by Bordoley with the actuator as taught by Sclafani in order to “…minimize the aerodynamic drag during various phases of flight” (para 0016).
17.	Regarding claim 5, Sclafani as modified teaches the apparatus of claim 4, wherein the actuator is configured to move the fence from the deployed position to the stowed position in response to the aerodynamic force being less than a threshold force value (para 0063).
claim 6, Bordoley as modified teaches the apparatus of claim 5, wherein the actuator includes a spring-loaded axle operatively coupled to the fence and mounted to the wing, the spring-loaded axle including an axle and a spring coiled around the axle (fig 8a, element 802, para 0120).
19.	Regarding claim 7, Bordoley as modified teaches the apparatus of claim 6, wherein the spring is configured to wind around the axle in response to the aerodynamic force being greater than the threshold force value, and the spring is further configured to unwind around the axle in response to the aerodynamic force being less than the threshold force value (para 0126, “When a force is exerted on the vane 106, the spring 802 winds up, instead of rotating about its axis 124.”).
20.	Regarding claim 8, Bordoley as modified teaches the apparatus of claim 6, wherein the axle has a central axis that is substantially parallel to a chordwise direction of the wing (para 0129).

Claims 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley, Melkers and Sclafani as applied to claims 4-8 above, and further in view of PGPUB 20070018056 Narramore; Jimmy (Narramore).
21. 	Regarding claim 9, Bordoley as modified teaches the apparatus of claim 8, but fails to teach, wherein the panel extends in an inboard direction away from the central axis when the fence is in the stowed position. 
However Narramore teaches wherein the panel extends in an inboard direction away from the central axis when the fence is in the stowed position (fig. 2B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wing fence as taught by Bordoley with wherein the panel extends in an inboard direction away from the central axis when the fence is in the stowed position as taught by Narramore “…so as to lie adjacent to the flow control surface.” (abstract).
claim 10, Narramore as modified teaches the apparatus of claim 8, wherein the deployment vane extends in an outboard direction away from the central axis when the fence is in the deployed position (fig. 2B).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley and Melkers as applied to claims 13-18 above, and further in view of Narramore.
23.	Regarding claim 19, Bordoley teaches as modified the method of claim 18, but fails to teach wherein the panel extends in an inboard direction away from the central axis when the fence is in the stowed position. However Narramore teaches wherein the panel extends in an inboard direction away from the central axis when the fence is in the stowed position (fig. 2B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 18 as taught by Bordoley with wherein the panel extends in an inboard direction away from the central axis when the fence is in the stowed position as taught by Narramore “…so as to lie adjacent to the flow control surface” (abstract).
24.	 Regarding claim 20, Narramore as modifies teaches the method of claim 18, wherein the deployment vane extends in an outboard direction away from the central axis when the fence is in the deployed position (fig. 2B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642